DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 11,148,711. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, and 5 disclose all limitations of respective claims 1, 2, 3, and 4 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braeuchle et al (U.S. Pre-Grant Publication 2005/0228588A1).
Regarding claim 1, Braeuchle teaches a vehicle control method for controlling a vehicle using a vehicle control apparatus that includes a sensor (See multiple disclosed sensor types for this purpose in paragraphs 0006-0007, 0021-0023) for detecting a state ahead of a subject vehicle (10) and a control device (Paragraphs 0003-0007, 0020-0026 and 0029-0045; Figures 1-3), the vehicle control method comprising: executing control of recovering a travel trajectory of the subject vehicle to a target trajectory, as ordinary control (centering the vehicle in the lane is interpreted as ordinary control), by giving a steering amount in a lateral direction with respect to a travel lane of the subject vehicle (Figure 2 shows an initial “ordinary control” where steering is provided to keep the vehicle centered in the lane [prior to Tv section of travel]); detecting, using the sensor, another vehicle (42) that is traveling in an adjacent lane to the travel lane of the subject vehicle and located ahead of the subject vehicle; when detecting the other vehicle, increasing a response of the steering amount in accordance with a shift amount between the travel trajectory and the target trajectory (the target trajectory shifts left from the travel trajectory, as shown in Figure 2) in a lateral direction to a higher response than that in the ordinary control (the ordinary control response is only enough to return to the center of the lane which the car is traveling on the current “travel trajectory”), before the subject vehicle passes the detected other vehicle (Figure 2 shows that the response of the steering amount is increased prior to the subject vehicle passing the detected other vehicle); and when not detecting the other vehicle, executing control the steering in the ordinary control (the initial control state prior to the Tv section in Figure 2 is the “ordinary control”)(Paragraphs 0029-0034 and Figure 2 [and Paragraphs 0035-0045 and Figure 3 for further detail]).
Regarding claim 2, Braeuchle discloses the invention of claim 1 as discussed above, and Braeuchle teaches in response to detecting the other vehicle traveling in the adjacent lane ahead of the subject vehicle and the subject vehicle is traveling on a side closer to the detected other vehicle with respect to the target trajectory; setting the response of a steering torque to a first response; and in response to detecting the other vehicle traveling in the adjacent lane ahead of the subject vehicle and the subject vehicle travels on a side far from the detected other vehicle with respect to the target trajectory, setting the response of the steering torque to a second response, the first response being higher than the second response (Paragraphs 0045).
Regarding claim 3, Braeuchle discloses the invention of claim 1 as discussed above, and Braeuchle teaches that when the subject vehicle has passed the detected other vehicle, recovering the response of the steering amount to the response of the steering amount in the ordinary control (centering the subject vehicle in the lane)(Paragraphs 0029-0034 and Figure 2 [and Paragraphs 0035-0045 and Figure 3 for further detail]).
Regarding claim 4, Braeuchle teaches vehicle control apparatus (Figures 1-3) comprising: a sensor (See multiple disclosed sensor types for this purpose in paragraphs 0006-0007, 0021-0023) that detects a state ahead of a subject vehicle (10); an actuator (30) that gives a steering amount in a lateral direction with respect to a travel lane of the subject vehicle (Paragraphs 0021-0023); and a controller (28, 26, 32) that controls the actuator (Paragraphs 0021-0023), the controller configured to: calculate a control steering amount for the actuator to generate the steering amount in accordance with a shift amount in the lateral direction with respect to the travel lane of the subject vehicle; execute control of recovering a travel trajectory of the subject vehicle to a target trajectory, as ordinary control (centering the vehicle in the lane is interpreted as ordinary control), by operating the actuator in accordance with the control steering amount (Figure 2 shows an initial “ordinary control” where steering is provided to keep the vehicle centered in the lane [prior to Tv section of travel]); detect, using the sensor, another vehicle (42) traveling in an adjacent lane to the travel lane of the subject vehicle and located ahead of the subject vehicle; when detecting the other vehicle, increase a response of the steering amount in accordance with the shift amount between the travel trajectory and the target trajectory (the target trajectory shifts left from the travel trajectory, as shown in Figure 2) in a lateral direction to a higher response than that in the ordinary control (the ordinary control response is only enough to return to the center of the lane which the car is traveling on the current “travel trajectory”), before the subject vehicle passes the detected other vehicle (Figure 2 shows that the response of the steering amount is increased prior to the subject vehicle passing the detected other vehicle); and when not detecting the other vehicle, execute control the steering in the ordinary control (the initial control state prior to the Tv section in Figure 2 is the “ordinary control”)(Paragraphs 0029-0034 and Figure 2 [and Paragraphs 0035-0045 and Figure 3 for further detail]).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al (JP2001001927A).
Regarding claim 1, Terada teaches a vehicle control method (Abstract; Paragraphs 0022-0023) for controlling a vehicle using a vehicle control apparatus (Figures 1-2) that includes a sensor (3, 4R, 4L) for detecting a state ahead of a subject vehicle (1) and a control device (2)(Paragraphs 0023-0024), the vehicle control method comprising: executing control of recovering a travel trajectory of the subject vehicle to a target trajectory (Y1), as ordinary control (using gain KR/KL, α, β; dy1), by giving a steering amount (torque D) in a lateral direction with respect to a travel lane of the subject vehicle (Paragraphs 0024, 0038-0043); detecting, using detection data (dyL, dyR) of the sensor, another vehicle that is traveling in an adjacent lane to the travel lane of the subject vehicle and located ahead of or behind the subject vehicle (Paragraphs 0027, 0032; Figure 5); and in response to detecting the other vehicle traveling in the adjacent lane ahead of or behind the subject vehicle (as in Figure 5), increasing a response of the steering amount in a direction of returning the subject vehicle to the target trajectory to a higher response than that in the ordinary control (values of gain KR/KL increase supplied steering torque ["increasing a response"] in direction away from vehicle in adjacent lane, thereby resisting driver steering towards vehicle in adjacent lane), before the subject vehicle passes the detected other vehicle or is passed by the detected other vehicle (Paragraphs 0042-0043; Figure 5); and when not detecting the other vehicle, executing control the steering in the ordinary control (Paragraphs 0024, 0038-0043).
Regarding claim 2, Terada discloses the invention of claim 1 as discussed above, and Terada teaches that in response to detecting the other vehicle traveling in the adjacent lane ahead of the subject vehicle and the subject vehicle is traveling on a side closer to the detected other vehicle with respect to the target trajectory; setting the response of a steering torque to a first response; and in response to detecting the other vehicle travels in the adjacent lane ahead of the subject vehicle and the subject vehicle travels on a side far from the detected other vehicle with respect to the target trajectory, setting the response of the steering torque to a second response, the first response being higher than the second response (Paragraphs 0038-0043 [the steering torque away from the other vehicle is higher when the subject vehicle is between the target trajectory and the other vehicle based on the use of dy1 and gain KR/KL]). 
Regarding claim 3, Terada discloses the invention of claim 1 as discussed above, and Terada teaches that when the subject vehicle has passed the detected other vehicle, recovering the response of the steering amount to the response of the steering amount in the ordinary control (Figures 7 and 8 [when distance to the other vehicle has passed predetermined value A]).
Regarding claim 4, Terada teaches a vehicle control apparatus (Figures 1-2) comprising: a sensor (3, 4R, 4L) that detects a state ahead of a subject vehicle (1)(Paragraphs 0023-0024); an actuator (7) that gives a steering amount in a lateral direction with respect to a travel lane of the subject vehicle (Paragraphs 0022, 0024, 0042); and a controller (2) that controls the actuator (Paragraphs 0024, 0028-0029, and 0042), wherein the controller is configured to: calculate a control steering amount (torque D) for the actuator to generate the steering amount in accordance with a shift amount (dy1) in the lateral direction with respect to the travel lane of the subject vehicle (Figures 3 and 4; Paragraphs 0024 and 0038-0043); execute control of recovering a travel trajectory of the subject vehicle to a target trajectory (Y1), as ordinary control, by operating the actuator in accordance with the control steering amount (Paragraphs 0024, 0038-0043); detect, using detection data (dyL, dyR) of the sensor, another vehicle traveling in an adjacent lane to the travel lane of the subject vehicle and located ahead of or behind the subject vehicle (Paragraphs 0027, 0032; Figure 5); and control the actuator to increase a response of the steering amount in a direction of returning the subject vehicle to the target trajectory to a higher response than that in the ordinary control (values of gain KR/KL increase supplied steering torque ["increasing a response"] in direction away from vehicle in adjacent lane, thereby resisting driver steering towards vehicle in adjacent lane), before the subject vehicle passes the detected other vehicle or is passed by the detected other vehicle (Paragraphs 0042-0043; Figure 5); and when not detecting the other vehicle, execute control the steering in the ordinary control (Paragraphs 0024, 0038-0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747